Title: John Hollins to Thomas Jefferson, 22 April 1810
From: Hollins, John
To: Jefferson, Thomas


          
            
              Dear sir
               
                     Baltimore 
                     22nd April 1810
            
             
		    Your respects of the 8th Ins from Poplar Forest, came in course to hand, informg of the arrival of the plaister at Richmond, also that Messs Gibson & Jefferson woud remit me the amount, say $80:40, which they have done, & is at your credit, it will be satisfactory to learn at a future day, that the plaister answer’d the purpose
            I am really sorry to find our friends Messs Carr, & Nicholas, suffer so much, & so long, by indisposition, its to be hoped the approaching season will restore them to their usual good health, altho’ I confess I have my doubts.—
            With respect to the news from Europe, it really appears to me as if the U. S., will not be able to make an arrangement, either with France or England, until those two nations are at peace, or the U. S. at war, with one or the other 
		  
            
                  
                  
                  We merchants know not which way to go, of course almost doing nothing, & every day rather discourages mercantile adventures than otherwise.—Our property in Italy, Spain & Holland, is locked up, & fear we shall not soon again possess it, & we may congratulate ourselves, in case the sequestration does not extend further North.—You may indeed congratulate
			 yourself on being clear of the helm of state.—With very great respect
            
              I am &c &c
              
                  Jno Hollins
            
          
          
            Cadiz held out the middle of last month—a severe gale of wind in the Bay had done much damage from the 5th to the 9th of march—several Ships of the Line & mercht vessels were lost
            No account as yet of the Jno Adams, that has come to my knowledge
          
        